

114 S507 IS: Rewarding Achievement and Incentivizing Successful Employees Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 507IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Rubio (for himself, Mr. Vitter, Mr. Inhofe, Mr. Isakson, Mr. Crapo, Mr. Alexander, Mr. Barrasso, Mr. Lee, Mr. Enzi, Mr. Roberts, Mr. Scott, Mr. McConnell, Mr. Hatch, Mr. Cornyn, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National Labor Relations Act to permit employers to pay higher wages to their
			 employees.
	
 1.Short titleThis Act may be cited as the Rewarding Achievement and Incentivizing Successful Employees Act or the RAISE Act.
		2.Payment of higher
 wagesSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) is amended—
 (1)by inserting (1) after (a); and
 (2)by adding at the end the following:
				
 (2)Notwithstanding a labor organization’s exclusive representation of employees in a unit, or the terms and conditions of any collective bargaining contract or agreement then in effect, nothing in either—
 (A)paragraph (1) or (5) of section 8(a); or (B)a collective bargaining contract or agreement renewed or entered into after the date of enactment of the RAISE Act,
						shall prohibit an employer from paying an employee in
				the unit greater wages, pay, or other compensation for, or by
			 reason of, his or
				her services as an employee of such employer, than provided for in
			 such
				contract or
				agreement..